             Case 20-13363-PGH            Doc 10        Filed 03/19/20     Page 1 of 15




                         UNITED STATES BANKRUPTCY COURT
                          SOUTEHRN DISTRICT OF FLORIDA
                             FORT LAUDERDALE DIVISION
                                 www.flsb.uscourts.gov

In re:                                                      Case No. 20-13363-PGH
                                                            Chapter 11
          BULLSEYE COATING AND
          BLASTING CORP.,

     Debtor.
________________________________/

    CREDITOR’S, (ANTONIO BALESTENA), OMNIBUS EXPEDITED MOTION:
         1) TO DISMISS FOR BAD FAITH; AND/OR 2) ABSTENTION

          Comes Now, the Creditor, ANTONIO BALESTENA (“Creditor”), by and
through undersigned counsel, and files and serves the instant Omnibus
Expedited Motion: 1) To Dismiss For Bad Faith; And/Or 2) Abstention, and states
the following in support thereof


                                     I. BANKRUPTCY FACTS
      1. Debtor filed the instant bankruptcy case (#20-13363-PGHI) via a
          barebones Petition (ECF No. 1) 1 under Chapter 11 of Title 11 of the
          United States Code on March 12th, 2020, on the heels of a judgment and
          collection efforts by the instant Creditor relating to a several years’ long
          litigation which went to trial finally in December, 2019, and for which a
          separate final judgment was entered against Debtor, and others, in favor
          of the Creditor on January 30th, 2020. See Historical Facts infra.
      2. The Debtor has listed and identified only two (2) unsecured creditors, of
          which the instant Creditor is the single largest, if not only, creditor of the
          Debtor. See ECF No. 2 (20 Largest Creditors listing).
      3. The purported sole owner of the Debtor is Grisell Hernandez (see ECF
          No. 4) a co-judgment debtor of the Creditor, who also, contemporaneously

1   The Court has issued a Notice of Deficiency (ECF No. 6) as to the materially omitted filings.



                                                  -1-
             Case 20-13363-PGH    Doc 10       Filed 03/19/20   Page 2 of 15




       with the filing of the instant Bankruptcy Case, filed her own, second,
       Chapter 13 bankruptcy case in Case No. 20-13438-SMG on March 13,
       2020 2 – despite the misrepresentation of same in the Debtor’s Petition that
       an affiliate would not be filing bankruptcy as well (see ECF No. 1 at p.3,
       question 10) as Grisell Hernandez’s Certificate of Counseling (see Exhibit
       “B” hereto, a true and correct copy of ECF No. 3 in Case No. 20-13438-
       SMG) indicates that she was indeed filing bankruptcy as the date of her
       Certificate of Counseling was March 11th, 2020.
    4. This is a two-party dispute between the Debtor and the Creditor, for which
       a judgment was entered in favor of the Creditor against, among others, the
       Debtor and Grisell Hernandez as set forth further herein-below.
    5. The issues, further described infra, in the State Litigation between Creditor
       and Debtor, as well as other third parties, evolved around the fact that
       Grisell Hernandez (“Hernandez”), the former co-owner (with Creditor and
       Creditor’s Father) of an entity known as Florida Powder Coating
       Solutions, Corp. d/b/a Bullseye Powder Coating (“Bullseye #1”)
       purposefully    transferred   assets,      equipment,    clients,   operations,
       employees, etc. from Bullseye #1 ultimately to the Debtor and Hernandez.
    6. The instant Debtor has already been determined to be the mere
       continuance of Bullseye #1, and the assets of Debtor were subject of a
       state court injunction (which has not been dissolved). See infra.


       II.      PRE-PETITION FACTS
    7. Pre-petition, Debtor was embroiled in litigation in two (2) separate lawsuits
       with Creditor, and with Creditor’s father, as they related to ownership,
       operations and the fraudulent conduct of the Debtor and Hernandez.
    8. Hernandez created Debtor to fraudulently transfer and abscond with the
       assets, equipment, location of operations and book of business of
       Bullseye #1.


2See Exhibit “A hereto, a true and correct copy of the Docket of Grisell Hernandez’s
current bankruptcy case.


                                         -2-
      Case 20-13363-PGH         Doc 10      Filed 03/19/20   Page 3 of 15




9. Specifically, in State Lawsuit No. 1, the instant Creditor (as co-owner of
   Bullseye #1) sued Debtor, Hernandez and others as it related to the
   fraudulent transfer and disposition of the co-ownership interest of Creditor
   in Bullseye #1, the disposition and dissipation of the assets of Bullseye #1
   and the fraudulent transfer of the assets of Bullseye #1 by Debtor and
   Hernandez and others in Case No. 15-020163 (25) in the 17th Judicial
   Circuit Court of Florida (Broward County Circuit Court).
10. In the interim, Creditor, in said litigation (State Lawsuit No. 1), obtained an
   agreed injunction against, among others, the Debtor and Hernandez, to
   prevent them from “using, selling, disposing of, encumbering, conveying
   or transferring any of the assets, bank accounts, equipment or liabilities
   of” Bullseye #1, as well as “destroying, deleting, mutilating, concealing,
   altering or disposing of any of the assets and equipment of” Bullseye #1
   until further order of the State Court. See Exhibit “C” hereto (the
   “Injunction Order”).
11. Eventually, after several years of motion practice and intervening first
   bankruptcy case of Hernandez, as well as a mutli-day trial, Creditor
   prevailed against Hernandez and Debtor and obtained a Final Judgment
   (see Exhibit “D” hereto) on January 30th, 2020, wherein the State Court
   found:
            a. the assets transferred from Bullseye #1 to Bullseye #2 were
               intentionally and willfully fraudulently transferred and remained
               and otherwise were in fact the assets of Bullseye #1 (see
               Exhibit D at p.2);
            b. Bullseye #2 was in fact a mere continuation of Bullseye #1 (see
               Exhibit D at p.3);
            c. Directed the judicial dissolution of Bullseye #1 (see Exhibit D at
               pp. 3-4);
            d. Hernandez incorporated a similarly named entity (Bullseye
               Powder Coat, Inc.), while operating Bullseye #1, at the same
               address as Bullseye #1 (see Exhibit D at p.4);



                                      -3-
Case 20-13363-PGH       Doc 10       Filed 03/19/20   Page 4 of 15




   e. Hernandez commingled the assets of Bullseye#1 with Debtor
        and other entities (see Exhibit D at pp.5-6);
   f. Hernandez diverted income of Bullseye #1 to Debtor and other
        entities (see Exhibit D at pp.5-6);
   g. Hernandez incorporated Debtor during the pendency of the
        ongoing State Lawsuit No. 1 (see Exhibit D at pp.5-6);
   h. Debtor violated the Injunction by continuing to carry on business
        operations after judicial dissolution and merging operations of
        Bullseye #1 into Debtor post injunction (see Exhibit D at p.6);
   i.   The computers of Debtor were wiped clean just eight (8) days
        prior to the deposition of Hernandez in an effort to destroy
        evidence (see Exhibit D at pp.7-8);
   j.   Hernandez breached her fiduciary duty to Creditor (Count III of
        the Complaint) by commingling assets of Bullseye #1 with other
        entities, including Debtor; unlawfully removing Creditor as
        President of Bullseye #1; unlawfully removing Creditor as a
        signer on Bullseye #1’s bank accounts; denying Creditor access
        to Bullseye #1’s equipment and electronic data; and,
        Hernandez’s conspiracy to create a fraudulent loan for purposes
        of transferring Bullseye #1’s assets to Debtor (see Exhibit D at
        pp. 11-12);
   k. Unlawful distributions were made to Hernandez and Debtor (see
        Exhibit D at pp. 19-20);
   l.   Hernandez and others committed intentional and willful
        fraudulent transfers to herself, Debtor and related entities (see
        Exhibit D at pp. 21-24), and in fact fraudulently transferred and
        conspired to transfer the assets of Bullesye #1 to Debtor on
        February 2, 2016 (see Exhibit D at pp.21-22);
   m. Hernandez and others committed civil conspiracy to remove the
        assets of Bullseye #1 and deprive Creditor and Bullseye #1 of




                               -4-
         Case 20-13363-PGH          Doc 10       Filed 03/19/20   Page 5 of 15




                    the value of Bullseye #1 of its assets and Creditor’s business
                    interests in same (see Exhibit D at pp. 24-27);
             n. Hernandez breached her joint venture agreement (see Exhibit D
                    at pp. 28-29); and,
             o. Hernandez committed violations of Florida’s RICO statute (see
                    Exhibit D at pp. 29-35); and,
              12.      In the interim, in State Lawsuit No. 2, Antonio Balestena Sr.
      (Creditor’s father) also sued, in proceedings supplementary, Hernandez
      and Debtor in Case No. 15-20347(21) in the 17th Judicial Circuit Court of
      Florida (Broward County Circuit Court) and obtained a final judgment (see
      Exhibit “E” hereto), jointly and severally against Debtor and Hernandez for
      fraudulently transferring the assets of Bullseye#1 to Debtor with the intent
      to hinder, delay or defraud said creditor; and, in fact retained possession
      of such fraudulently transferred assets of Bullseye #1, concealed the
      transfer, while being sued by said creditor (in the midst of the litigation
      between them) and that Hernandez had falsified a loan from herself
      (which was never actually funded) to disguise the transfer. The State
      Court went on to void the fraudulently recorded uniform commercial code
      financing statement relating to such fraudulent transfer and also found that
      Debtor was the “mere continuance” of Bullseye #1 (see Exhibit “E”
      hereto). 3
              13.      Thereafter, in an effort to avoid payment of the Final
      Judgment(s) (Exhibits D and E hereto), to get around the State Court
      injunction and the State Court’s findings that the instant Debtor is the
      mere continuance of Bullseye #1, and keep fraudulently transferred assets
      and otherwise be rewarded for such willful and harmful acts, the Debtor,
      via Hernandez, filed this bankruptcy.




3 While this state litigation was pending, Debtor filed a bankruptcy case as well to
thwart the matter in Case No. 16-17566-LMI, which was a bankruptcy that was
eventually dismissed as well.


                                           -5-
          Case 20-13363-PGH       Doc 10       Filed 03/19/20   Page 6 of 15




        III.   MEMOR ANDUM OF LAW

           a. BAD   FAITH          BANKRUPTCY             (DISMISSAL)          AND/OR
              ABSTENTION

               i. Bad Faith Dismissal

       It is the Creditor’s position that the instant Chapter 11 petition should be
dismissed for cause. 11 U.S.C. §§ 1112(b) provides authority to dismiss a case
for cause. 11 U.S.C. § 1112(b)(1) authorizes the Court to dismiss this Case upon
finding that “cause” exists to do so and if dismissal is in the best interests of
creditors and the bankruptcy estate. Although several examples of “cause” are
listed under 11 U.S.C. § 1112(b)(4), such list is not exhaustive and “the [C]ourt is
given judicial discretion to determine what factors shall constitute “cause” under
the circumstances of each case.” Colonial Daytona Ltd. P’ship v. Am. Savings of
Fla., 152 B.R. 996, 1001 (M.D. Fla. 1993). The absence of good faith in seeking
Chapter 11 bankruptcy protection is, alone, sufficient “cause” to dismiss a
bankruptcy case. Phoenix Piccadilly, Ltd. v. Life Ins. Co. Of Va. (In re Phoenix
Piccadilly, Ltd.), 849 F.2d 1393, 1394 (11th Cir. 1988). This is true despite the
potential for a successful reorganization. Id. at 1395. See also Pacific Rim Inv.,
LLP v. Oriam, LLC (In re Pacific Rim Inv., LLP), 243 B.R. 768, 772-73 (D. Colo.
2000) (rejecting the debtor’s argument on appeal that its ability to reorganize
should preclude dismissal of the bankruptcy case for bad faith).
       If a motion to dismiss a bankruptcy case is contested, the movant must
demonstrate “cause” exists for dismissal by a preponderance of the evidence.
See, Colonial Daytona Ltd. P’ship, supra at 1002. To determine whether bad faith
exists under the circumstances of this Case, the Court should consider the
following factors, which may be evidence of an intent by the Debtor to abuse the
reorganization process: (a) the extent of the Debtor’s assets and if they are the
subject of litigation; (b) the total amount of general unsecured claims; (c) the
number of persons employed by the Debtor; (d) whether the Debtor’s financial
disputes involve disputes that may be resolved in pending litigation; (e) if the
timing of the bankruptcy filing evidences an intent to frustrate efforts by creditors



                                         -6-
           Case 20-13363-PGH      Doc 10       Filed 03/19/20   Page 7 of 15




to enforce rights; and (f) how the Debtor has conducted itself during the case. In
re Phoenix Piccadilly, Ltd., 849 F.2d at 1394-95.
        Here, the record of this Case is replete with evidence of bad faith: Debtor
is purportedly owned by Hernandez, a person who has been found to participate
in willful fraudulent activities and otherwise ignore injunctions without worry, while
continuing to seek to benefit from the bankruptcy cases she has filed to maintain
the assets that have been already determined to belong to Bullseye #1 – in other
words, the purported property of the instant Debtor is not the Debtor’s and Debtor
is in violation of an ongoing injunction entered by the State Court.
        The total amount of unsecured debts speaks volumes in this Case, as the
single largest creditor of this Debtor in ECF No. 2 is the instant Creditor; whose
interests in the assets of Bullseye #1 continue to be impaired and otherwise
removed from the efforts to judicially winddown Bullseye #1 -- despite the
language in the Final Judgment (Exhibit “D”) which mandates such winding
down.
        Furthermore, the timing of the instant bankruptcy reflects the efforts of the
Debtor and Hernandez to frustrate both the Creditor in his collection activities
and otherwise winding down the affairs of Bullseye #1, but also in the efforts to
frustrate the rulings and injunction of the State Court.
        The litigation between Creditor and Debtor, and others has been pending
since the year 2015, over 5 years now, and the Debtor and Hernandez are trying
their best to avoid surrendering the assets they stole from Bullseye #1.
        These tactics should not be rewarded, and if anything, it is clear that
Hernandez cannot be trusted. After all she willfully flaunted a State Court
injunction (which Hernandez consented to), spoiled evidence on purpose by
deleting the computer information of the Debtor to prevent discovery of her
activities, and post-litigation incorporated the instant Debtor to transfer the assets
to in order to avoid judicial authority and the Creditor’s rightful claim to the value
thereof.




                                         -7-
          Case 20-13363-PGH         Doc 10       Filed 03/19/20    Page 8 of 15




       Bankruptcy courts routinely find dismissal warranted when a petition is
filed with the “intent to frustrate” an ongoing state court proceeding, like the
matter at bar. See, e.g. Shell Oil Co. v. Waldron (In re Waldron), 785 F.2d 936,
940 (11th Cir.1986), In re Manhattan Industries, Inc., 224 B.R. 195, 199, 201
(Bankr. M.D. Fla. 1997).
       Although there is no precise test for determining bad faith, courts have
recognized factors which show an “intent to abuse the judicial process and the
purposes of the reorganization provisions.” Natural Land, 825 F.2d at 298. These
factors include the timing of the filing of the petition, id.; whether the debtor is
“financially distressed,” In re Waldron, 785 F.2d 936, 939 (11th Cir.), cert.
dismissed sub nom. Waldron v. Shell Oil Co., 478 U.S. 1028, 106 S.Ct. 3343, 92
L.Ed.2d 763 (1986); whether the petition was filed strictly to circumvent pending
litigation, Holtkamp, 669 F.2d at 508; and whether the petition was filed solely to
reject an unprofitable contract, Waldron, 785 F.2d at 939–41. See also Furness
v. Lilienfield, 35 B.R. 1006 (D.Md.1983) (petition dismissed which had been filed
just prior to district court civil RICO trial after a continuance in the trial had been
denied); In re Wally Findlay Galleries (New York), Inc., 36 B.R. 849
(Bankr.S.D.N.Y.1984) (petition dismissed which was filed the same day judgment
entered against debtor in state court); In re Smith, 58 B.R. 448
(Bankr.W.D.Ky.1986) (petition dismissed where financially sound debtor filed to
avoid posting a supersedeas bond in pending state court litigation).
       The court in In re Natural Land Corp, 825 F.2d 296, 298 (11th Cir.
1987) further noted, with approval, some of the various cases finding bad faith
and approving of dismissal –
              “Although there is no particular test for determining whether a
       debtor has filed a petition for reorganization in good faith, “[i]n finding a
       lack of good faith, courts have emphasized an intent to abuse the
       judicial   process     and    the     purposes      of     the   reorganization
       provisions.” Albany Partners, Ltd. v. Westbrook (In re Albany Partners,
       Ltd.), 749 F.2d 670, 674 (11th Cir.1984); see also In re 299 Jack-Hemp
       Assocs., 20 B.R. 412, 413 (Bankr.S.D.N.Y.1982) (dismissing petition



                                           -8-
         Case 20-13363-PGH       Doc 10          Filed 03/19/20   Page 9 of 15




      raising “disingenuous” attempt to bring administration of decedent's
      estate within bankruptcy court's jurisdiction). Factors the bankruptcy
      court may consider include the following: (1) the lack of a “realistic
      possibility of an effective reorganization,” Albany Partners, Ltd., 749
      F.2d at 674; (2) evidence that “the debtor seeks merely to delay or
      frustrate the legitimate efforts of secured creditors to enforce their
      rights,” id.; (3) whether the debtor is seeking to use the bankruptcy
      provisions “to create and organize a new business, not to reorganize or
      rehabilitate an existing enterprise, or to preserve going concern values
      of a viable or existing business,” In re Victory Constr. Co., 9 B.R. 549,
      564 (Bankr.C.D.Cal.1981), modified, 9 B.R. 570,vacated as moot, 37
      B.R. 222 (Bankr. 9th Cir.1984); (4) the timing of the debtor's relevant
      actions, see In re 299 Jack-Hemp Assocs., 20 B.R. at 413; (5) whether
      the debtor appears to be merely a “shell” corporation, see In re Dutch
      Flat Inv. Co., 6 B.R. 470, 471 (Bankr.N.D.Cal.1980); and (6) whether
      the debtor was created, or the subject property transferred to the
      debtor, “for the sole purpose of obtaining protection under the
      automatic stay [of Chapter 11] by filing bankruptcy, Meadowbrook
      Investors' Group v. Thirtieth Place, Inc. (In re Thirtieth Place, Inc.), 30
      B.R. 503, 506 (Bankr. 9th Cir.1983). This list of factors is not
      exhaustive; nor is there any single factor that will necessarily lead to a
      finding   of   bad   faith. See In    re     Levinsky, 23    B.R.   210,   217
      (Bankr.E.D.N.Y.1982); see generally Ordin, The Good Faith Principle
      in the Bankruptcy Code: A Case Study, 38 Bus.Law. 1795 (1983)
      (discussing factors of significance in cases dismissed for lack of good
      faith).
      The facts in the Case at bar weigh heavily in favor of a finding of bad faith
by the Debtor in accordance with the Piccadilly factors. In the Piccadilly case, the
Eleventh Circuit affirmed a bad faith finding as “cause” for dismissal.      Dismissal
of this Case (and any pending adversary proceedings) is in the best interests of




                                           -9-
         Case 20-13363-PGH       Doc 10     Filed 03/19/20    Page 10 of 15




the Debtor’s creditors and the Case was filed in bad faith, as reflected by the fact
that:
           1. The assets upon which this Debtor would need to use for purposes
              of any attempt at reorganization are not the Debtor’s and Debtor is
              the mere continuance of Bullseye #1;
           2. the timing of the filing just after entry of a significantly adverse
              ruling where the Creditor was seeking to execute on his judgment;
           3. the simultaneous filing of a Chapter 13 petition by Hernandez to
              thwart such collection efforts and discovery of the disposition of
              assets;
           4. the prior filing of an earlier Chapter 13 by Hernandez (which was
              dismissed after motion practice) to thwart the discovery process in
              the State Court matters;
           5. Debtor was created by the insider, Hernandez, to abscond with
              fraudulently transferred assets and in an effort to avoid the State
              Court’s authority; and,
           6. This is simply a two-party dispute, as Debtor has no creditors.
        This is not the case of a troubled company seeking help under the
provisions of the bankruptcy code in order to obtain a breathing period with which
to deal with its creditors. Nor is it a case of a legitimately distressed debtor
attempting to reorganize. Rather, this is the case of seasoned, cold, calculating
and dishonest Debtor (through its insiders, Hernandez), once again attempting to
game the system so that they can purloin as much revenue as possible while
hiding behind the shield of 11 U.S.C. § 362. Therefore, this Case should be
immediately dismissed with sanctions, fees and costs awarded to Creditor and
any stay be deemed annulled retroactively to the Petition Date. .


                   ii.      Abstention
        Furthermore, 28 U.S.C. § 1334(c)(1) provides:

              Except with respect to a case under Chapter 15 of title 11,
              nothing in this section prevents a district court in the interest



                                         -10-
        Case 20-13363-PGH        Doc 10     Filed 03/19/20    Page 11 of 15




              of justice, or in the interest of comity with State courts or
              respect for State law, from abstaining from hearing a
              particular proceeding arising under title 11 or arising in or
              related to a case under title 11.

      Under this permissive abstention provision, “courts have broad
discretion to abstain from hearing state law claims whenever appropriate in
the interest of justice or in the interest of comity with state courts or respect
for state law.” In re United Container LLC, 284 B.R. 162, 176 (Bankr. S.D.
Fla. 2002).   “Where a court proceeding sounds in state law and bears a
limited connection to a debtor’s bankruptcy case, abstention is particularly
compelling.” Southerland v. Smith, 142 B.R. 980, 982 (M.D. Fla. 1992).
       Bankruptcy courts have identified numerous factors to consider in
deciding whether abstention is warranted under section 1334(c)(1). The court
in Clegg v. Bristol-Myers Squibb Co., 285 B.R. 23 (M.D. Fla. 2002), listed the
principal ones:
          (1) the effect or lack thereof on the efficient administration of the
              bankruptcy estate if a court abstains;

          (2) the extent to which state law issues predominate over
              bankruptcy issues;

          (3) the difficulty or unsettled nature of applicable law;

          (4) the presence of a related proceeding commenced in state court
              or other non-bankruptcy court;

          (5) the jurisdictional basis of the action, if any, other than 28 U.S.C.
              § 1334;

          (6) the degree of relatedness or remoteness of the proceeding to
              the main bankruptcy case;

          (7) the substance rather than form of an asserted ‘core’ proceeding;

          (8) the feasibility of severing state law claims from core bankruptcy
              matters to
              allow judgments to be entered in state court with enforcement
              left to the
              bankruptcy court;


                                        -11-
        Case 20-13363-PGH         Doc 10     Filed 03/19/20   Page 12 of 15




          (9) the burden o[n] the bankruptcy court's docket;

          (10) the likelihood that the commencement of the proceeding in
          bankruptcy
              court involved forum shopping by one of the parties;

          (11) the existence of a right to a jury trial;

          (12) the presence in the proceeding of non-debtor parties.

Id. at 37 (citing In re Wood, 216 B.R. 1010, 1014 (Bankr. M.D. Fla. 1998)).
These factors are not exclusive, but rather serve as a guide to the Court in
exercising its discretion. In re Alliance Leasing Corp., 2007 WL 5595446, *12
(Bankr. M.D. Tenn. 2007). No one factor is determinative, In re Resource
Tech. Corp., 2004 WL 419918, *2 (N.D. Ill. 2004), nor does a court need to
find that every factor favors abstention to abstain. In re Cody, Inc., 281 B.R.
182, 190 (S.D.N.Y. 2002).
       Here, the majority of factors are present and overwhelmingly support
permissive abstention.
       The only matter this Debtor seeks to have this Court interject in is the
State Litigation to avoid the injunction therein, and otherwise avoid turning
over and accounting for the assets of Bullseye #1, which is subject of a
judicial dissolution. The matter in state court is in collection and enforcement,
the sole true creditor of this Estate is the instant Creditor, and otherwise
Bullseye #1 for purposes of recovering its fraudulently transferred assets from
Debtor and Hernandez.
       Debtor and Hernandez are trying to obtain a windfall and continue to
use the fraudulently transferred assets to generate profits and income for
themselves while avoiding the sole legitimate creditor, the instant Creditor.
       This case is nothing more than a two-party dispute, and the Court
should abstain.
       “One of the primary concerns of 28 U.S.C. § 1334(c)(1) is ‘comity and
respect for state law.’” Agee, 2005 WL 2387603, at *6. Thus, factors 2 and 3
weigh in favor of abstention.       In the matter at bar, the Debtor is facing


                                          -12-
          Case 20-13363-PGH        Doc 10      Filed 03/19/20   Page 13 of 15




injunction violations and continuing to abscond with fraudulently transferred
assets, all of which the State Court has been dealing with for five (5) years
preceding this Bankruptcy Case.
         While this Court is capable of deciding state law issues, “[s]tate courts,
not federal courts, should be the final arbiters of state law.” Baggett v. First
Nat’l Bank of Gainesville, 117 F.3d 1342, 1353 (11th Cir. 1997); see also
Agee, 2005 WL 2387603, at *6 (explaining that “[i]t is true that on the surface,
the state law issues presented do not appear to be difficult or complex,
however this court is willing to recognize that state courts routinely hear state
law issues and are likely in a better position to resolve those issues.”).
         In a case such as this, which has a tenuous link to bankruptcy other
than for the petition filing, the mere presence of state law claims militates in
favor of abstention, even if the claims or issues are not particularly complex.
See, Delphi Auto. Sys., LLC v. Segway Inc., 519 F. Supp. 2d 662, 671 (E.D.
Mich. 2007) (in abstaining under section 1334(c)(1), court noted that “[w]hile
the state law claims do not appear to be based on any unsettled issues of
state law, this Court is convinced that Plaintiff’s state law claims are only
indirectly related to its bankruptcy case”).
         Finally, no matter the inherent difficulty of these claims, bankruptcy
courts recognize that state courts are better equipped to deal with questions
of state law, Clegg, 285 B.R. at 37 (“the Florida state court is perfectly able
(and in fact best suited) to adjudicate the Florida law claims in this case”), if
for no other reason than that allowing state courts to resolve state law issues
minimizes the risk of inconsistent rulings concerning the various states’ laws.
See, Orion Refining Corp. v. Fluor Enters., Inc., 319 B.R. 480, 488 (E.D. La.
2004).
         Factors 2, 3 and 6, thus, favor abstention.


                     iii.   Additional Considerations
         Additional factors to consider are that this Court can also dismiss this
Case under 11 U.S.C. Sec. 1112(B)(4)(A) and/or (B).


                                          -13-
          Case 20-13363-PGH         Doc 10     Filed 03/19/20   Page 14 of 15




         Specifically, 11 U.S.C. § 1112(b)(4)(A) “provides the bankruptcy court with
the requisite authority to terminate a chapter 11 case based on a showing of
unreasonable delay, or continuing losses coupled with the absence of a
reasonable likelihood of rehabilitation, or inability to effectuate a plan of
reorganization.” United Sav. Ass'n of Tex. v. Timbers of Inwood Forest Assocs.,
Ltd. (In re Timbers of Inwood Forest Assocs., Ltd.), 808 F.2d 363, 371 (5th
Cir.1987) (en banc), aff'd 484 U.S. 365 (1988); Sun Valley Newspapers v. Sun
World Corp. (In re Sun Valley Newspapers), 171 B.R. 71, 74 (9th Cir.BAP1994)
(citing Timbers of Inwood Forest Assocs. for the proposition that there must be “a
reasonable possibility of a successful reorganization within a reasonable time.”).
In connection with this statutory provision, the bankruptcy court must “evaluate
each debtor's viability and rate of progress in light of the ‘best interest of creditors
and the estate.’“ Timbers of Inwood Forest Assocs., 808 F.2d at 372.
         In the matter sub judice, it is clear that, given the State Court’s finding that
the Debtor is a mere continuance of Bullseye #1, and that Bullseye #1’s assets
were transferred or otherwise commingled with Debtor, that these assets are still
Bullseye #1’s, the Debtor cannot reorganize with fraudulently transferred assets
that do not belong to it. Therefore, there is no probability of reorganization.
         Further, 11 U.S.C. § 1112((b)(4)(B) allows for dismissal for gross
mismanagement. Gateway Access Solutions, Inc., 374 B.R. 556, 566
(Bankr.M.D.Pa.2007).         Failure of a debtor to properly report income and
expenses       constitutes   evidence     of   “gross   mismanagement”        under    §
1112(b)(4)(B). In re Halal 4 U LLC, 2010 WL 3810860, *4 (Bankr. S.D.N.Y.
2010).
         Here, the record from the State Court litigation (see Exhibit “C”) reflects
intentional gross mismanagement of exposing Debtor to liability for fraudulent
transfer san then using Debtor illegally in violation of an injunction to operate with
assets fraudulently transferred to it. Based upon these further grounds the Debtor
is mismanaging the Estate and this Case should be dismissed.
         Therefore, based upon the facts and the law, this Case should be forthwith
dismissed.



                                           -14-
            Case 20-13363-PGH                Doc 10        Filed 03/19/20          Page 15 of 15




         WHEREFORE, Creditor seeks an order of dismissal (with prejudice),
abstention and/or such other and further relief appropriate under the
circumstances, as well as sanctions, fees and costs under 11 USC §105 against
Debtor and its counsel.
                                                         JAMES B. MILLER, P.A.
                                                         Counsel to Creditor
                                                         19 West Flagler Street, Suite 416
                                                         Miami, FL 33130
                                                         Tel. No. (305) 374-0200
                                                         Fax. No. (305) 374-0250
                                                         _/s/ James B. Miller____________
                                                         JAMES B. MILLER, ESQ.
                                                         Florida Bar No. 0009164

                                           Certificate of Service

        I HEREBY CERTIFY that a true and correct copy of this Pleading and Attachments were
served this 19th day of March, 2020 via United States mail upon those named on the attached
Service List; and via CM/ECF by the Clerk of the Court immediately upon the fling of same with
the Bankruptcy Court upon those named below receiving copies via CM/ECF:

                                                         _/s/ James B. Miller____________
                                                         JAMES B. MILLER, ESQ.
                                                         Florida Bar No. 0009164
ECF SERVICE:
Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov
Peter D Spindel peterspindel@gmail.com, peterspindelcmecf@gmail.com

                                         Certificate of Admission
           I HEREBY CERTIFY that I am admitted to the Bar for the District Court in and for the Southern District of
Florida, and am duly-qualified to practice before this Court as set forth in Local Rule 2090-1(A).


         Respectfully submitted this 19th day of March, 2020.

                                                         _/s/ James B. Miller____________
                                                         JAMES B. MILLER, ESQ.
                                                         Florida Bar No. 0009164




                                                       -15-
